Citation Nr: 1448906	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-48 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction, from April 1, 2005 to May 28, 2006, and from September 14, 2007 to November 15, 2010, and in excess of 30 percent thereafter.

2.  Entitlement to an extraschedular rating for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction.

3.  Entitlement to an initial compensable rating for asthma with mild obstructive ventilator defect prior to September 14, 2007, and in excess of 30 percent, thereafter.

4.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 2003, from December 2003 to March 2005, and from May 2006 to September 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision granted service connection for focal collitis and asthma, effective April 1, 2005.  

Thereafter, in a March 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating for focal colitis, to 30 percent, effective November 16, 2010.  In an April 2012 decision, the AMC increased the Veteran's rating for asthma, to 30 percent, effective September 14, 2007.  The issues have been changed to reflect these ratings.  The issues additionally reflect the periods of the Veteran's active duty service as the Veteran may not be service connected during the course of active duty.

The issues have been amended to include the claim for a TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before the undersigned Acting Veterans Law Judge in a May 2010 travel Board hearing.  A transcript of that hearing is of record.

In October 2010, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction and entitlement to an initial compensable rating for asthma with mild obstructive ventilator defect for father development.  Regarding the issue of focal colitis, the requested development has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

In her August 2014 written brief presentation, the Veteran, through her representative indicated that she wished a higher disability rating for her service-connected PTSD.  Thus, the issue of entitlement to an increased rating for PTSD has been raised by the record, but it is not part of the current increased rating claims on appeal.  As such, it is referred to the agency of original jurisdiction along with the earlier effective date claim for clarification and, if necessary, adjudication.  

The issues of entitlement to an extraschedular rating for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction, entitlement to an initial compensable rating for asthma with mild obstructive ventilator defect and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

From April 1, 2005 to May 28, 2006 and from September 14, 2007, the Veteran's for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction has been manifested by severe and frequent intestinal pain, vomiting and diarrhea.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 30 percent for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction, from April 1, 2005 to May 28, 2006 and from September 14, 2007 to November 15, 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7203, 7346 (2014).

2.  The criteria for a schedular evaluation in excess of 30 percent from November 16, 2007 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7203, 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).
The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2014).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in May 2008 and November 2010.  The examiners conducted an in-person interview and examination, indicated knowledge of the Veteran's relevant medical history and review of the claims file, and provided a rationale to support the medical conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Acting VLJ identified the issue to the Veteran and asked specific questions directed at the severity of her digestive disability.  The Veteran volunteered his history of symptoms and treatment.  In addition, the Acting VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim of service connection, including service connection based on a secondary theory, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board also finds that there was substantial compliance with the October 2010 Board remand directives as to the Veteran's claim for an increased rating for focal colitis.  While the Veteran did not provide a release for a hospital specified by the October 2010 remand, she was invited to do so and responded by providing alternative private treatment records in support of her claim.  The duty to assist has been met.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board finds that all relevant facts have been properly developed, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In all increased rating claims the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

Diseases of the digestive system are rated under 38 C.F.R. § 4.114.  An introductory note to § 4.114 states that ratings under diagnostic codes (DCs) 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other; rather, a single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation toe the next higher evaluation where the severity of the overall disability warrants such elevation. 

DCs that are applicable to the Veteran's service-connected digestive disability are: DC 7301 (adhesions of the peritoneum); DC 7307 (gastritis); DC 7319 (irritable bowel syndrome); and, DC 7346 (hiatal hernia/gastroesophageal reflux disease).  All of these DCs fall within the limitations described in the introductory note.

The relevant rating criteria for DC 7301 (adhesions) are: A rating of 30 percent is assigned for moderately severe symptoms (partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; a rating of 50 percent is assigned for severe symptoms (definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer or operation with drainage). 

The relevant rating criteria for DC 7307 (gastritis) are: A rating of 30 percent is assigned for multiple small eroded or ulcerated areas, with symptoms; a rating of 60 percent is assigned for severe hemorrhages; or, large ulcerated or eroded areas. 

The relevant rating criteria for DC 7319 (IBS) are: A rating of 30 percent is assigned for severe symptoms (diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress).  There is no schedular provision for a rating higher than 30 percent under this DC. 

The relevant rating criteria for DC 7346 (GERD) are: a rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health; a rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Factual Background and Analysis

A May 2005 treatment note revealed stomach pain after eating with gas, bowel movements twice a day and diarrhea twice a week.  May 2005 private treatment notes reported that the Veteran had recurrent and persistent abdominal pain which was sometimes severe.  She described increased bowel movements with diarrhea.  

A November 2005 treatment note reported pain and diarrhea one to three times a day.  Diagnoses of GERD and irritable bowel syndrome were provided.

During a May 2008 VA examination, the Veteran described a weight gain of fifteen pounds as well as having between one and four watery bowel movements per day on a daily to weekly basis.  She denied bloody or black tarry bowel movements.  She denied constipation, and stated that she had weekly reflux with medication.  She described daily abdominal pain and heartburn which could last for the entire day.  Diagnoses of GERD with focal esophageal ulcer, gastritis and duodenitis with hiatal hernia, diverticulitis and focal colitis associated with irritable bowel syndrome with nonspecific proctocolitis and early diverticulosis were provided.

Private treatment notes dated in November 2007 demonstrated increasing bowel habit changes with problems with diarrhea and abdominal pain.  

During her May 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran reported severe cramping on a regular basis which required her to leave classes, double over or lay down to relieve the pain.  She additionally described diarrhea a few times a week but rarely had several "good days" in a row.  She noted that it was very rare to have a day without discomfort or diarrhea.  

A November 2010 VA examination revealed vomiting, diarrhea four to six times a day and intestinal pain but not nausea or constipation.  The Veteran denied blood in her stool.  There was no significant weight loss, anemia or abdominal mass.  The Veteran reported that she had increased absenteeism and had to run to the bathroom secondary to diarrhea.  The Veteran described daily or more frequent epigastric burning pain.  There was no hematemesis or melena.  

An October 2011 gastroenterology consult treatment reported flare-ups which included abdominal pain and diarrhea three days a week but never bloody stools.  It was noted that the Veteran had no history of fistula, abscess, stricture or extra intestinal symptoms.  The Veteran reported a bowel movement once a day and no abdominal pain.  

An August 2011 treatment note reported some cramping and intermittent abdominal discomfort.  There was no blood in her stool and there were not very frequent stools.  It was noted that, overall, the Veteran was quite functional and doing well in school.

A December 2011 endoscopy noted a normal esophagus, normal stomach, and normal duodenum.  

The Veteran's symptoms include cramping, diarrhea, and intestinal pain.  A 30 percent disability rating is appropriate for the entire period on appeal.

The Veteran's symptoms have been rated under diagnostic code 7319, irritable colon syndrome, based upon the fact that this diagnostic code best describes her predominant disability picture.  

For the period prior to November 16, 2010, a 30 percent disability rating is granted as the Veteran's abdominal distress appears to be severe with frequent pain and the Veteran is shown to have diarrhea often.  

A 30 percent disability rating is the highest schedular evaluation under diagnostic code 7319.

In order to afford the Veteran a higher disability rating for the entirety of the period on appeal, alternate diagnostic codes, described in the laws and regulations section above, have been considered.  

The Veteran's symptoms do not warranted a disability rating higher than 30 percent under another diagnostic code.  Adhesions resulting in severe colic, distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer or operation with drainage are not demonstrated.  Further, gastritis resulting in severe hemorrhages or large ulcerated or eroded areas secondary to gastritis are not shown.  Finally, the Veteran is shown to have GERD, however, while vomiting is reported during  November 2010 VA examination, weight loss, hematemesis or melena, nor is anemia shown, demonstrating that these symptoms do not better describe the Veteran's disability picture than the diagnostic code for irritable bowel syndrome.

Thus, under all of the applicable diagnostic codes, considering the Veteran's symptoms, a disability rating of 30 percent based on diagnostic code 7319 for irritable colon syndrome, is most appropriate.  Of note, too, is the fact that the most recent evidence of record suggests an improvement of the Veteran's symptoms, however, giving her the benefit of the doubt, the Board will not interrupt the assignment of a 30 percent disability rating.




ORDER

A disability rating of 30 percent from April 1, 2005 to May 28, 2006 and from September 14, 2007 to November 15, 2010 for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction, is granted.

A disability rating in excess of 30 percent for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction from November 16, 2010, is denied.


REMAND

Regrettably, the Board determines that another remand is necessary. 

In its October 2010 remand, the Board indicated that the AOJ should attempt to obtain emergency room records, as referred to during the Veteran's May 2010 hearing.  The Veteran stated in that hearing that she had to go to "the emergency room" for breathing treatment in March of the previous year (i.e., 2009) but did not identify the hospital.  While the AMC is shown to have requested some additional records from the Veteran, emergency records were not requested.  Such records must be requested again.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Moreover, as the Veteran's TDIU claim is dependent on the ratings assigned for her service-connected disabilities, the TDIU claim is intertwined with the increased rating claim for asthma.  The United States Court of Appeals for Veterans Claims has held that all issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  Similarly, as entitlement to an extraschedular rating for focal colitis depends on impairment to the Veteran's ability to function, that issue may be considered alongside the TDIU claim following development for that issue.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the emergency room in which she received treatment in March 2009, per her testimony, and then provide the Veteran appropriate assistance in obtaining such records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit such evidence.

2.  The AOJ should also undertake any other development it determines to be warranted, to include development pertaining to the issues of entitlement to an extraschedular rating for focal colitis and entitlement to TDIU.  

3.  Thereafter, readjudicate the issues remanded in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


